DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 and 24-30 are objected to because of the following informalities:  in claim 11, lines 8-9 “a respective vehicle wheel” should be -- the respective vehicle wheel --; in claims 24-30, in each preamble “[t]he secondary drive unit” should be -- the vehicle drive unit --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in line 7, “a shift assembly drivingly connected to a respective said main shaft.” It is unclear if this is intended to encompass each clutch respectively connected to one of the main shafts, or an overall shift assembly connected to either one particular one of the main shafts or all of the main shafts. This phrasing is confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haka et al. (US 2020/0331342; hereinafter “Haka”) in view of Zhang et al. (US 2015/0141191; hereinafter “Zhang”).

Claim 1
Haka discloses a vehicle drive unit for driving wheels of a vehicle comprising (see FIG. 1):
a main shaft (shaft interconnecting 128 and 136; or shaft interconnecting 130 and 140) which is rotatable for driving a vehicle wheel (108);
an input shaft (106 or 132) for selective driving of said main shaft; and
a shift assembly (134; or 138; see paragraph [0079] disclosing these gearboxes as two-speed planetary gearboxes), which includes an output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) which is engagable with the vehicle wheel (108) and is rotatable about a shaft axis in response to rotation of said main shaft.
Haka discloses a planetary gearset which transfers torque between said main shaft (shaft interconnecting 128 and 136; or shaft interconnecting 130 and 140) and said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) and in one example an intermediate shaft (e.g., common carrier in FIG. 6) but does not disclose the same two-speed shift assembly with the output shaft, intermediate shaft, and planetary gearset assembly as these are claimed.  
Specifically, Haka does not disclose that the planetary gear assembly comprising a sun gear rotatable with said intermediate shaft, a ring gear disposed radially outwardly of said sun gear, and a planetary carrier assembly comprising a planetary carrier rotatably supporting one or more planet gears thereon, wherein said planetary carrier is engaged with said output shaft for rotation together and said planet gears rotate between said sun gear and said ring gear during rotation of said output shaft; and said shift assembly further which is shiftable to connect said main shaft either to said intermediate shaft in a first shift mode or to said planetary carrier assembly in a second shift mode, wherein said shift assembly in said first shift mode connects said main shaft to said intermediate shaft to cause said intermediate shaft to rotate said sun gear and transfer torque along a first torque transmission path through said planetary carrier assembly to said output shaft, and wherein said shift assembly in said second shift mode connects said main shaft to said planetary carrier to cause said planetary carrier assembly to rotate said planet gears and transfer torque along a second torque transmission path through said planetary carrier assembly to said output shaft, wherein said first and second torque transmission paths rotate said output shaft at respective first and second speeds in response to rotation of said main shaft.
Zhang discloses the planetary gear assembly (4) comprising a sun gear (8a) rotatable with an intermediate shaft (10f), a ring gear (8b) disposed radially outwardly of said sun gear (8a), and a planetary carrier assembly (8d) comprising a planetary carrier (8d) rotatably supporting one or more planet gears (8c) thereon, wherein said planetary carrier (8d) is engaged with said output shaft (8e) for rotation together and said planet gears (8c) rotate between said sun gear (8a) and said ring gear (8b) during rotation of said output shaft (8e); and said shift assembly (10) further which is shiftable to connect said main shaft (1a) either to said intermediate shaft (10f) in a first shift mode (10d engaged) or to said planetary carrier assembly (8d) in a second shift mode (10e engaged), wherein said shift assembly in said first shift mode connects said main shaft (1a) to said intermediate shaft (10f) to cause said intermediate shaft (10f) to rotate said sun gear (8a) and transfer torque along a first torque transmission path (speed reduction path 10f to 8a to 8c to 8d) through said planetary carrier assembly (8d) to said output shaft (8e), and wherein said shift assembly in said second shift mode connects said main shaft (1a) to said planetary carrier (8d) to cause said planetary carrier assembly to rotate said planet gears and transfer torque along a second torque transmission path (ratio of 1:1 path 10g to 8d) through said planetary carrier assembly (8d) to said output shaft (8e), wherein said first and second torque transmission paths rotate said output shaft (8e) at respective first and second speeds in response to rotation of said main shaft (1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to have used the two speed planetary transmission taught by Zhang in place of the generic two-speed transmission (134 or 138) in FIG. 1a of Haka which simplifies the transmission relative to those illustrated in the examples of FIGS. 6-14 of Haka and/or allows for maintenance of the two speeds with only two clutches and a single planetary gearset.

Claim 2
Haka as modified discloses wherein said first and second speeds differ from each other (second speed is a ratio of 1 and the first speed is less than 1).

Claim 3
Haka as modified discloses wherein said output shaft rotates in a lo-range mode or hi-range mode corresponding to said first and second speeds depending upon said shift assembly being shifted between said first and second shift modes (the second speed is the hi-range with torque moving directly to the carrier at a ratio of 1:1 and the first speed is the lo-range with torque moving through the sun and planets at a ratio less than 1).

Claim 4
Haka as modified discloses wherein said shift assembly includes a shift member (Zhang, 14 and/or 10a) movable between first and second shift positions (to the far right and far left in FIG. 1), said shift member (Zhang, 14) being connected to said main shaft in both of said first and second shift positions, and being connected to either said intermediate shaft in said first shift position or said planetary carrier assembly in said second shift position, wherein said shift member in said first shift position is connected to said intermediate shaft to cause said intermediate shaft to rotate said sun gear and transfer torque along said first torque transmission path, and said shift member in said second shift position is connected to said planetary carrier to cause said planetary carrier assembly to rotate said planet gears and transfer torque along said second torque transmission path.

Claim 5
Haka as modified discloses wherein said shift member (Zhang, 14 and/or 10a) is shiftable axially along said shaft axis (horizontal in FIG. 1 of Zhang) between the first and second shift positions (far and far left positions in FIG. 1 of Zhang). 

Claim 7
Haka does not disclose which set of wheels are illustrated. However, Zhang discloses that the axle illustrated for use with the transmission may be front driving, rear driving, or four wheel drive driving (see paragraph [0063]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka so that the axle that is illustrated was a rear axle such that said vehicle drive unit is configured as a rear drive unit for driving rear wheels of the vehicle since this is one of only three known solutions for driving a vehicle with predictable results (see MPEP 2141), and in this case would provide better weight distribution which leads to better traction, better acceleration, and/or better handling particularly with larger engines. The three known solutions are front wheel, rear wheel and all/four wheel and their predictable results include less fishtailing and better performance on steep, loose grades for front wheel drive, the listed known advantages above for rear wheel drive, and improved traction for all and four wheel drive. All three of these solutions may be pursued in Haka with a reasonable expectation of success as these are all well known methods of propelling a vehicle with many successful examples of implementation.  

Claim 9
Haka discloses which includes a clutch assembly (128; or 130) which selectively couples and decouples torque transmission between said input shaft (106 or 132) and said main shaft (shaft interconnecting 128 and 136; or shaft interconnecting 130 and 140) for selective connection and disconnection of said vehicle drive unit (see Haka, FIG. 1a).

Claim(s) 8, 10-14, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haka in view of Zhang as set forth in the rejection of claim 1, and further in view of Tsuzuki et al. (US 2019/0376566; hereinafter “Tsuzuki”).

Claim 8
Haka does not disclose which includes a main housing that rotatably supports said input shaft and said main shaft, and said shift assembly is a modular sub-assembly of said vehicle drive unit that is removably mountable to said main housing. However, Tsuzuki discloses a main housing (81) that rotatably supports said input shaft (21) and said main shaft (312), and said shift assembly (3) is a modular sub-assembly of said vehicle drive unit that is removably mountable to said main housing (see the clutch assembly mounted to housing 83 which is removably attached to housing 81 via pins 84 and bolts 85). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to include one housing for the input shaft and bevel gear transferring torque to the axle, and another housing holding the clutches attached by bolts to the first housing in order to provide an easy manufacturing process which positions the clutch assembly relative to the axle and drive shaft. 

Claim 10
Haka does not disclose what type of actuator actuates the clutches 128 and 130 or the shifting within the two-speed gearboxes, and therefore does not disclose which a main control circuit for hydraulically controlling said clutch assembly, and a secondary shift control circuit to hydraulically control shifting between the hi-range and lo-range modes. 
However, Zhang discloses that the actuators for the clutches may be hydraulic (see paragraph [0052]) and may be controlled by a shift control circuit (see FIG. 1 illustrating the hydraulic cylinder of 12 connected to the controller 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to operate the shift assembly clutches hydraulically, i.e., with a hydraulic circuit, in order to provide a high actuation force power per size of the motor and/or to provide a self-contained unit that is easy to assembly or incorporate into a transmission.
In addition, Tsuzuki discloses that the two clutches to the two wheels of an axle may be hydraulic (see e.g., FIGS. 1 and 3 illustrating the hydraulic clutches 30, 31 with a controller 10 controlling a hydraulic circuit system 9, 901, 801). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to similarly operate the clutches hydraulically, i.e., with a hydraulic circuit, in order to provide a high actuation force power per size of the motor and/or to provide a self-contained unit that is easy to assembly or incorporate into a transmission.
As so modified, there would be two control circuit for hydraulically controlling the shifting between the two modes and also the two clutches.

Claim 11
Haka discloses a vehicle drive unit for driving wheels of a vehicle comprising (see FIG. 1):
one or more main shafts (shaft interconnecting 128 and 136; and/or shaft interconnecting 130 and 140) which is rotatable for driving a vehicle wheel (108);
an input shaft (106 or 132) rotatably supported for selective driving of said main shaft(s); and
a shift assembly (134; or 138; see paragraph [0079] disclosing these gearboxes as two-speed planetary gearboxes) drivingly connected to the main shaft(s) to intermediately drive an output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) of said shift assembly for driving a respective vehicle wheel (108) when connected thereto, wherein said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) connects to and drives the respective vehicle wheel (108) in either of a hi-range mode or lo-range mode (see paragraph [0079] disclosing these gearboxes as two-speed planetary gearboxes where one speed would necessarily be higher/lower than the other) to shift driving operation of said output shaft between hi-speed and lo-speed operation;
said shift assembly comprising said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) for driving said vehicle wheel (108).
Haka does not disclose a main housing, wherein the main shaft(s) is supported by the main housing and the input shaft is supported by the main housing.
However, Tsuzuki discloses a main housing (81) that rotatably supports said input shaft (21) and said main shaft (312) and another housing (83) for the clutches (3) attached thereto. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to include one housing for the input shaft and bevel gear transferring torque to the axle, and another housing holding the clutches attached by bolts to the first housing as in Tsuzuki in order to provide an easy manufacturing process which positions the clutch assembly relative to the axle and drive shaft. 
Haka discloses a planetary gearset which transfers torque between said main shaft (shaft interconnecting 128 and 136; or shaft interconnecting 130 and 140) and said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) and in one example an intermediate shaft (e.g., common carrier in FIG. 6) but does not disclose the same two-speed shift assembly with the output shaft, intermediate shaft, and planetary gearset assembly as these are claimed.  
Specifically, Haka does not disclose that the shift assembly includes a planetary gear assembly comprising a sun gear rotatable with said intermediate shaft, a ring gear disposed radially outwardly of said sun gear, and a planetary carrier assembly comprising a planetary carrier rotatably supporting one or more planet gears thereon, wherein said planetary carrier is engaged with said output shaft for rotation together therewith and said planet gears rotate between said sun gear and said ring gear during rotation of said output shaft; and said shift assembly further a shift member which is shiftable to connect said main shaft either to said intermediate shaft in a first shift mode or to said planetary carrier assembly in a second shift mode, wherein shifting of said shift member shifts said shift assembly between said hi-range mode and said lo-range mode, said shift member in said first shift mode connecting said main shaft to said intermediate shaft to cause said intermediate shaft to rotate said sun gear and transfer torque along a first torque transmission path through said planetary carrier assembly to said output shaft, and said shift member in said second shift mode connects said main shaft to said planetary carrier to cause said planetary carrier assembly to rotate said planet gears and transfer torque along a second torque transmission path through said planetary carrier assembly to said output shaft, wherein said first and second torque transmission paths rotate said output shaft at respective first and second speeds in response to rotation of said main shaft.
Zhang discloses the planetary gear assembly (4) comprising a sun gear (8a) rotatable with an intermediate shaft (10f), a ring gear (8b) disposed radially outwardly of said sun gear (8a), and a planetary carrier assembly (8d) comprising a planetary carrier (8d) rotatably supporting one or more planet gears (8c) thereon, wherein said planetary carrier (8d) is engaged with said output shaft (8e) for rotation together and said planet gears (8c) rotate between said sun gear (8a) and said ring gear (8b) during rotation of said output shaft (8e); and said shift assembly (10) includes a shift member (14 and/or 10a) which is shiftable to connect said main shaft (1a) either to said intermediate shaft (10f) in a first shift mode (10d engaged) or to said planetary carrier assembly (8d) in a second shift mode (10e engaged), wherein shifting of said shift member (14) shifts said shift assembly between said hi-range mode and said lo-range mode (one range is a direct ratio and one range is below 1), wherein said shift member (14) in said first shift mode connects said main shaft (1a) to said intermediate shaft (10f) to cause said intermediate shaft (10f) to rotate said sun gear (8a) and transfer torque along a first torque transmission path (speed reduction path 10f to 8a to 8c to 8d) through said planetary carrier assembly (8d) to said output shaft (8e), and wherein said shift member (14) in said second shift mode connects said main shaft (1a) to said planetary carrier (8d) to cause said planetary carrier assembly to rotate said planet gears and transfer torque along a second torque transmission path (ratio of 1:1 path 10g to 8d) through said planetary carrier assembly (8d) to said output shaft (8e), wherein said first and second torque transmission paths rotate said output shaft (8e) at respective first and second speeds in response to rotation of said main shaft (1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to have used the two speed planetary transmission taught by Zhang in place of the generic two-speed transmission (134 or 138) in FIG. 1a of Haka which simplifies the transmission relative to those illustrated in the examples of FIGS. 6-14 of Haka and/or allows for maintenance of the two speeds with only two clutches and a single planetary gearset.

Claim 12
Haka as modified discloses wherein said shift member (Zhang, 14 and/or 10a) is movably connected to said main shaft (Zhang, 1a; Haka, shaft interconnecting 128 and 136; or shaft interconnecting 130 and 140) and is movable between first and second shift positions (Zhang, far left and far right positions in FIG. 1) to connect said main shaft to either said intermediate shaft (Zhang, 10f) in said first shift position or said planetary carrier assembly (Zhang, 8d) in said second shift position, wherein said shift member (Zhang, 14 and/or 10a) in said first shift position causes said intermediate shaft (Zhang, 10f) to rotate said sun gear (Zhang, 8a) and transfer torque along said first torque transmission path through said planetary carrier assembly (Zhang, 8d) to said output shaft (Zhang, 8e), and said shift member (Zhang, 14 and/or 10a) in said second shift position causes said planetary carrier assembly (Zhang, 8d) to rotate said planet gears (Zhang, 8c) and transfer torque along said second torque transmission path through said planetary carrier assembly (Zhang, 8d) to said output path (Zhang, 8e).

Claim 13
Haka as modified discloses wherein said first shift mode (Zhang, power through the sun gear 8a to the carrier 8d) defines said lo-range mode (in Zhang, below 1) and said second shift mode (Zhang, direct drive through carrier 8d) defines said hi-range mode (in Zhang, ratio of 1:1).

Claim 14
Haka as modified discloses wherein said shift member (Zhang, 14 and/or 10a) is shiftable axially along said shaft axis (horizontal axis in FIG. 1 of Zhang) between said first and second shift positions.

Claim 17
Haka as modified discloses wherein said shift assembly includes a secondary housing (Tsuzuki, 83), which rotatably supports said output shaft (Zhang, 32; Haka, shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) and said planetary carrier assembly (Zhang, 8d), and said shift assembly (Haka,  134; or 138; see paragraph [0079] disclosing these gearboxes as two-speed planetary gearboxes, as modified to be Zhang, 4 and 10) is a modular assembly that is removably installed by mounting of said secondary housing to said main housing (via two distinct housings as in Tsuzuki).

Claim 18
Haka as modified discloses wherein said shift member of said shift assembly couples to said main shaft during mounting of said secondary housing on said main housing since the entirety of the shift assembly will be coupled in place during the mounting of the secondary housing (Tsuzuki, 83) onto the main housing (Tsuzuki, 81) and since the planetary gearset is supported on the main shaft in Zhang.

Claim 19
Haka discloses a vehicle drive unit for driving wheels of a vehicle comprising (see FIG. 1):
a drive unit sub-assembly comprising one or more main shafts (shaft interconnecting 128 and 136; and/or shaft interconnecting 130 and 140) which is rotatable for driving a vehicle wheel (108), and an input shaft (106 or 132) rotatably supported for selective driving of said main shaft(s); and
at least one shift assembly (134; or 138; see paragraph [0079] disclosing these gearboxes as two-speed planetary gearboxes) mounted as a sub-assembly to said drive unit sub- assembly (see e.g., FIG. 1a) so as to
drivingly connect the main shaft(s) to an output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) of said shift assembly for driving a respective vehicle wheel (108), wherein said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) connects to and drives the respective vehicle wheel (108) in either of a hi-range mode or lo-range mode (see paragraph [0079] disclosing these gearboxes as two-speed planetary gearboxes where one speed would necessarily be higher/lower than the other) to shift driving operation of said output shaft between hi-speed and lo-speed operation;
said shift assembly comprising said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) for driving said vehicle wheel (108).
Haka does not disclose the drive sub-unit includes a main housing, wherein the main shaft(s) is supported by the main housing and the input shaft is supported by the main housing, or that the shift assembly comprises a secondary housing mountable to the main housing, the output shaft rotatably supported on the secondary housing.
However, Tsuzuki discloses a main housing (81) that rotatably supports said input shaft (21) and said main shaft (312) and a secondary housing (83) for the clutches (3) attached thereto via bolts (85) and pins (84), where the output shaft (32) is rotatably supported on the secondary housing (83) (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to include one housing for the input shaft and bevel gear transferring torque to the axle, and another housing holding the clutches attached by bolts to the first housing as in Tsuzuki in order to provide an easy manufacturing process which positions the clutch assembly relative to the axle and drive shaft. 
Haka discloses a planetary gearset which transfers torque between said main shaft (shaft interconnecting 128 and 136; or shaft interconnecting 130 and 140) and said output shaft (shaft interconnecting 134 and 108; or shaft interconnecting 138 and 108) and in one example an intermediate shaft (e.g., common carrier in FIG. 6) but does not disclose the same two-speed shift assembly with the output shaft, intermediate shaft, and planetary gearset assembly as these are claimed.  
Specifically, Haka does not disclose that the shift assembly includes a planetary gear assembly comprising a sun gear rotatable with said intermediate shaft, a ring gear disposed radially outwardly of said sun gear, and a planetary carrier assembly comprising a planetary carrier rotatably supporting one or more planet gears thereon, wherein said planetary carrier is engaged with said output shaft for rotation together therewith and said planet gears rotate between said sun gear and said ring gear during rotation of said output shaft.
Zhang discloses the planetary gear assembly (4) comprising a sun gear (8a) rotatable with an intermediate shaft (10f), a ring gear (8b) disposed radially outwardly of said sun gear (8a), and a planetary carrier assembly (8d) comprising a planetary carrier (8d) rotatably supporting one or more planet gears (8c) thereon, wherein said planetary carrier (8d) is engaged with said output shaft (8e) for rotation together and said planet gears (8c) rotate between said sun gear (8a) and said ring gear (8b) during rotation of said output shaft (8e), wherein the planetary gearset is shiftable between two speed (i.e., via clutches 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haka to have used the two speed planetary transmission taught by Zhang in place of the generic two-speed transmission (134 or 138) in FIG. 1a of Haka which simplifies the transmission relative to those illustrated in the examples of FIGS. 6-14 of Haka and/or allows for maintenance of the two speeds with only two clutches and a single planetary gearset.

Allowable Subject Matter
Claims 6 and 20-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 6, the prior art does not disclose or render obvious a vehicle drive unit comprising the combination of features as recited “wherein said shift member includes first and second drive formations, said first drive formations being engaged with said main shaft in both of said first and second shift positions; and said intermediate shaft and said planetary carrier assembly including respective third and fourth drive formations, wherein said second drive formations of said shift member engage said third drive formations of said intermediate shaft in said first shift position and engage said fourth drive formations of said planetary carrier assembly in said second shift position.” 
With reference to claim 15, the prior art does not disclose or render obvious a vehicle drive unit comprising the combination of features as recited “wherein said shift member includes first and second drive formations, said first drive formations being engaged with said main shaft in said first and second shift positions, said intermediate shaft and said planetary carrier assembly further including respective third and fourth drive formations, wherein said second drive formations of said shift member engage said third drive formations of said intermediate shaft in said first shift position and engage said fourth drive formations of said planetary carrier assembly in said second shift position.”
The closest reference to this feature is Zhang, however in Zhang there are not two distinct sets of formations meshing with two other formations. It would have not been obvious to have further modified Haka to also use a distinct type of clutch in place of the dual clutch of Zhang since, for example, this would eliminate the smooth engagement that is beneficial and/or required in planetary gearsets switching gears as in Zhang.
With reference to claim 20, the prior art does not disclose or render obvious a vehicle drive unit comprising the combination of features including “wherein said shift assembly further includes an actuator with an actuator arm pivotally supported on said secondary housing, and a shift member, said shift member being supported on said actuator arm so as to be shiftable by said actuator to connect said main shaft to either said intermediate shaft in a first shift mode or said planetary carrier assembly in a second shift mode, wherein shifting of said shift member shifts said shift assembly between said hi-range mode and said lo-range mode, said shift member in said first shift mode connecting said main shaft to said intermediate shaft to cause said intermediate shaft to rotate said sun gear and transfer torque along a first torque transmission path through said planetary carrier assembly to said output shaft, and said shift member in said second shift mode connecting said main shaft to said planetary carrier to cause said planetary carrier assembly to rotate said planet gears and transfer torque along a second torque transmission path through said planetary carrier assembly to said output path, wherein said first and second torque transmission paths rotate said output shaft at respective first and second speeds in response to rotation of said main shaft.” For example, there is no disclosure where the lever or pivoting arm should be on the secondary housing specifically.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koike et al. (US 4,424,874) discloses a planetary gearset at a wheel in its own housing; Kocevar et al. (US 2019/0249725) discloses obvious alternatives for clutches on each side or the same side as the bevel gear on the axle and within their own housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659